EXHIBIT ASSET PURCHASE AGREEMENT This Asset Purchase Agreement (the “Agreement”) is made and entered into this 2nd day of April, 2008, by and between Visual Management Systems, Inc. a Nevada corporation, with an address of 1000 Industrial Way North Suite C, Toms River, NJ 08755 (“VMS”), Intelligent Digital Systems, LLC, a Delaware limited liability company, with an address of 543 Broadway, Massapequa, New York 11758, (“IDS”), IDS Patent Holding LLC, a New York limited liability company with an address of 543 Broadway, Massapequa, New York 11758 (“IPH”) and, solely with respect to Section 9 of this Agreement, Jay Russ, an individual maintaining a business address at 543 Broadway, Massapequa, New York 11758 (the “Member”). RECITALS A.IDS is the owner of certain assets including but not limited to digital video recorder (“DVR”) software source code and computer hardware, product inventory, intellectual property rights including trademarks (but excluding patent applications), existing customers accounts and lists, and other things of value, a list of which is attached hereto and incorporated herein by reference as Exhibit A (the “Assets”). B.IDS is also the owner of certain other assets including but not limited to certain intellectual property including pending patent applications and any patents issued in respect thereof, claims for infringement in respect thereof and other things of value, a list of which is attached hereto and incorporated herein by reference as Exhibit B (the “Other Assets”). C.VMS desires to purchase and acquire from IDS the Assets, and to direct the contribution of the Other Assets to IPH, a new entity to be jointly owned by VMS and IDS, and IDS desires to transfer and convey the Assets to VMS and to contribute the Other Assets to IPH, in accordance with the terms and conditions of this Agreement. NOW, THEREFORE, in consideration of the mutual representations, warranties and covenants contained herein, and on the terms and subject to the conditions herein set forth, the parties hereby agree as follows: Section 1 Definitions As used in this Agreement, the following terms shall have the meanings set forth below: 1.1Closing. “Closing” shall mean the closing of the transaction contemplated by this Agreement, which shall occur at 5:00 p.m., on the Closing Date in the offices of VMS, or at such other time and place as shall be mutually agreed in writing by the parties hereto. 1.2Closing Date. “Closing Date” shall mean the date hereof. 1.3The Assets.“The Assets” shall mean, such property belonging to IDS, listed in Exhibit A of this Agreement, which shall be conveyed to VMS pursuant to this Agreement. 1.4The Other Assets.“The Other Assets” shall mean, such property belonging to IDS, listed in Exhibit B of this Agreement, which shall be contributed by IDS to IPH pursuant to this Agreement. Section 2 Purchase , Sale and Contribution 2.1Sale and Purchase of Assets. Subject to and upon the terms and conditions contained herein, IDS shall, at the Closing, sell, transfer, assign, convey, and deliver to VMS, free and clear of all liens, claims and encumbrances, and VMS shall, at the Closing, purchase, accept and acquire from IDS the Assets listed in Exhibit A of this Agreement. 2.2Assets Purchase Price. The total purchase price for the Assets shall be ONE MILLION FIVE-HUNDRED EIGHTY-SIX THOUSAND DOLLARS ($1,586,000.00), payable by VMS to IDS in the form of (a) cash in the amount of $42,000, payable in seven equal monthly installments with the first payment being made on the Closing Date and each subsequent monthly payment thereafter being made on the last day of each month until paid in full, and (b) an unsecured convertible promissory note issued by VMS in the amount of ONE MILLION FIVE-HUNDRED FORTY FOUR THOUSAND DOLLARS ($1,544,000.00) (the “Note”) in the form annexed as Exhibit C hereto. 2.3Contribution of Other Assets.Subject to and upon the terms and conditions contained herein, for the good and valuable consideration conferred by VMS upon IDS pursuant to Section 2.2 of this Agreement, and conferred upon VMS by IPH pursuant to Section 2.4 of this Agreement, IDS shall, at the Closing contribute to IPH, free and clear of all liens and encumbrances created by IDS, and IPH shall, at the Closing accept and acquire from IDS the Other Assets listed in Exhibit B of this Agreement. 2.4Issuance of Membership Interest.Subject to and upon the terms and conditions contained herein, for the good and valuable consideration conferred by VMS upon IDS pursuant to Section 2.2 of this Agreement, IDS shall, at the Closing, cause IPH to issue and deliver in whatever form necessary to VMS, a 50% membership interest in IPH, with the rights and on the terms set forth in the Operating Agreement of IPH (the “IPH Operating Agreement”) a copy of which is annexed hereto as Exhibit D. 2.5Grant of License.Subject to and on the terms and conditions contained herein, for good and valuable consideration conferred by VMS upon IDS pursuant to Section 2.2 of this Agreement, IPH shall, at the Closing, grant to VMS an exclusive perpetual license to use the technology and know how covered by such patent applications conveyed to IPH by IDS as part of the Other Assets pursuant and subject to an Exclusive Patent and Trade Secret License Agreement in the form annexed hereto as Exhibit E (the “License Agreement”).The license granted to VMS pursuant to the License Agreement shall be exclusive except as otherwise set forth in the License Agreement. 2.6Instruments of Transfer; Further Assurances. 2.6.1At the Closing, IDS shall deliver to VMS: 2.6.1.1An Assignment and Assumption Agreement and Bill of Sale with respect to the Assets, in form and substance satisfactory to VMS; 2.6.1.2Such other instrument or instruments of transfer as shall be necessary or appropriate, as VMS shall reasonably request, to vest in VMS good and marketable title to the Assets. 2.6.1.3The IPH Operating Agreement, duly executed by IDS. 2 2.6.2At the Closing, IDS shall deliver to IPH: 2.6.2.1Assignment of Patent Applications with respect to the Other Assets, in form and substance satisfactory to VMS; 2.6.2.2Such other instrument or instruments of transfer as shall be necessary or appropriate, as VMS shall reasonably request, to vest in IPH good and marketable title to the Other Assets. 2.6.3At the Closing, VMS shall deliver to IDS: 2.6.3.1The Note duly executed by VMS; 2.6.3.2The IPH Operating Agreement, duly executed by VMS; 2.6.3.3The Registration Rights Agreement, between VMS and IDS, in the form annexed as Exhibit F hereto, duly executed by VMS; 2.6.3.4Consulting Agreement, between VMS and Member, in the form annexed as Exhibit G hereto, duly executed by VMS; 2.6.3.5An Assignment and Assumption Agreement and Bill of Sale with respect to the Assumed Liabilities, in form and substance satisfactory to IDS; and 2.6.3.6Such other instrument or instruments as shall be necessary or appropriate, as IDS shall reasonably request. 2.6.4At the Closing IPH shall deliver to VMS: 2.6.4.1The License Agreement, duly executed by IPH. 2.7Allocation.The purchase price for the Assets (and all other capitalized costs, including all Assumed Liabilities) shall be allocated as mutually determined by VMS and IDS in accordance with applicable requirements of the Internal Revenue Code of 1986, as amended from time to time, and reflecting the value of the various Assets being purchased and sold pursuant to this Agreement.These allocations will be binding on VMS and IDS for federal and state income tax purposes in connection with the purchase and sale of the Assets, and will be consistently reflected by each party on its federal, state and local income tax returns. Section 3 Assumed Liabilities 3.1.Assumed Liabilities.At the Closing and upon the terms and conditions contained in this Agreement, VMS shall assume and agree to discharge and perform the following (and only the following) liabilities of IDS (the "Assumed Liabilities"): 3.1.1.Trade Payables. All current trade accounts payable of Seller outstanding as of the Closing Date, but only to the extent such payables (i)were incurred in the ordinary course of business consistent with past practice; and (ii) do not result from any failure to pay when and as due orany other breach of the terms and conditions of any agreement (written or oral) by and between Seller and the vendor or supplier to which such payableis due, including, without limitation, any penalties, late charges orinterest accrued on or before the Closing Date.A full accounting of assumed payables is disclosed in the Schedule of Payables attached hereto as Exhibit H to this Agreement.At the Closing, IDS shall be responsible for the production of any and all agreements necessary to effectuate assignment of the relevant assumed payables. 3 3.1.2.Warranty Obligations.Warranty obligations of IDS in respect of the equipment listed on Exhibit I, which (i) were made in the ordinary course of business consistent with past practice, and (ii) are assigned to VMS pursuant to this Agreement, in each case to the extent such liabilities relate to performance on or after the Closing Date and do not result from any breach of warranty lawsuit that existed before the Closing Date.For purposes of clarification and without in any way affecting the generality of the foregoing sentence , the term “Assumed Liabilities” includes any warranty repairs or services in process as of the Closing Date.At closing IDS shall be responsible for the production of any and all agreements necessary to effectuate assignment by IDS and assumption by VMS of the relevant assumed warranty obligations. 3.1.3.Customer Contracts.Liabilities of IDS under any written customer contract by which IDS is bound on the Closing Date (each, a “Contract”), which (i) were made in the ordinary course of business consistent with past practice, (ii) were disclosed in the Schedule of Contracts attached hereto as Exhibit J, and (iii) are assigned to VMS pursuant to this Agreement, in each case to the extent such liabilities relate to performance on or after the Closing Date and do not result from any breach of contract, tort, claim or lawsuit arising out of or related to any matter that existed or occurred before the Closing Date. 3.2.Excluded Liabilities.Other than the Assumed Liabilities, VMS shall have no responsibility whatsoever with respect to any liabilities, contracts, commitments, and other obligations of IDS of any nature or kind, liquidated or contingent, whether or not incurred in the ordinary course of business, which shall remain obligations and liabilities of IDS (the"Excluded Liabilities") including, without limitation:(i) accrued expenses as of the Closing Date,including, without limitation, salaries, vacation accrual, severance liabilities, bonus and commission accrual and deductions payable, and otheremployee-related liabilities; (ii) notes payable;(iii) liabilities for Taxes (as defined below) either accruing or relating tothe periods before the Closing Date; (iv) claims, liabilities, or otherobligations that relate to injuries, actions, omissions, conditions or events that occurred or existed on or prior to the Closing Date, and any liabilities for any claim, judgment, penalty, settlement agreement orother obligation to pay in respect of any such claims or events. 3.3Taxes.As used in this Agreement, "Tax" shall mean all taxes, charges,fees, levies or other assessments, including, without limitation, income,excise, gross receipts, personal property, real property, sales, use, ad valorem, transfer, franchise, profits, license, withholding, payroll,employment, severance, stamp, occupation, windfall profits, social securityand unemployment or other taxes imposed by the United States or any agency or instrumentality thereof, any state, county, local or foreign government, or any agency or instrumentality thereof, and any interest or fines, and any andall penalties or additions relating to such taxes, charges, fees, levies orotherassessments. Section 4 Representations and Warranties of VMS VMS represents and warrants to IDS that the following are true and correct as of this date and will be true and correct through the Closing Date as if made on that date: 4.1 Organization and Good Standing. VMS is a corporation duly organized, validly existing and in good standing under the laws of the State of Nevada, with all the requisite power and authority to carry on the business in which it is engaged, to own the properties it owns and to execute and deliver this Agreement and to consummate the transactions contemplated hereby. 4 4.2 Authorization and Validity. The execution, delivery and performance by VMS of this Agreement and the other agreements contemplated hereby, and the consummation of the transactions contemplated hereby, have been duly authorized by VMS. This Agreement and each other agreement contemplated hereby have been or will be prior to Closing duly executed and delivered by VMS and constitute or will constitute legal, valid and binding obligations of VMS, enforceable against VMS in accordance with their respective terms, except to the extent that enforceability may be limited by applicable bankruptcy, insolvency, reorganization, moratorium or other laws affecting the enforcement of creditors’ rights generally and by general equitable principles. 4.3 No Violation. Neither the execution and performance of this Agreement or the other agreements contemplated hereby, nor the consummation of the transactions contemplated hereby or thereby, will (a) conflict with, or result in a breach of the terms, conditions and provisions of, or constitute a default under, the Articles of Incorporation or Bylaws of VMS or any agreement, indenture or other instrument under which VMS is bound, or (b) violate or conflict with any judgment, decree, order, statute, rule or regulation of any court or any public, governmental or regulatory agency or body having jurisdiction over VMS or the properties or assets of VMS. 4.4 Consents. No further authorization, consent, approval, waiver, permit or license of, or filing with, any governmental or public body or authority, any lender, lessor or holder of securities or any other person or entity is required to authorize, or is required in connection with, the execution, delivery and performance of this Agreement or the agreements contemplated hereby on the part of VMS. Section 5 Representations and Warranties of IDS IDS represents and warrants to VMS that the following are true and correct as of this date and will be true and correct through the Closing Date as if made on that date: 5.1 Organization and Good Standing. IDS is a limited liability company duly formed, validly existing and in good standing under the laws of the State of Delaware and has all the requisite power and authority to carry on the business in which it is engaged, to own the properties it owns and to execute and deliver this
